Exhibit 10.97

OFFICEMAX INCORPORATED

RETENTION BONUS AGREEMENT

This OfficeMax Performance-Based Retention Bonus Agreement (“Agreement”) is made
and entered into by and between OfficeMax Incorporated (“OfficeMax” or
“Company”) and Deb O’Connor (“Associate”) as of May 1, 2013.

WHEREAS, OfficeMax Incorporated has entered into a Merger Agreement with Office
Depot, Inc. (“the Merger Agreement”) which, upon regulatory approval and the
passage of other conditions, will close (“the Closing”), resulting in a merger
of equals; and

WHEREAS, the Associate has business knowledge and expertise critical to a
successful Closing and integration of the merging entities.

THEREFORE, in consideration of the reciprocal obligations and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

  1. Potential Bonus. Associate will be eligible to receive a Potential Bonus of
up to $225,000 (such dollar amount hereinafter referred to as the “Potential
Bonus”), provided Associate agrees to the terms and conditions of this
Agreement. The Potential Bonus is divided into two equal installments. The first
installment is divided equally into time-based and performance-based portions,
and the second installment is time-based. The agreed upon performance objectives
for the performance-based portion shall be documented and form a part of this
Agreement.

 

  2. Vesting and Payment of the Potential Bonus. Associate’s entitlement to the
Potential Bonus shall not vest until the following dates and in the following
manner:

A. The first installment of the Potential Bonus shall vest on the earlier of
(i) March 31, 2014, or (ii) Closing (the “First Vesting Date”), provided
Associate is employed by OfficeMax on that date. In vesting, the
performance-based portion may be adjusted based on Associate’s performance
against agreed upon objectives prior to the Closing, as assessed by the Company
in its sole and absolute discretion. Any portion of the Potential Bonus that
does not vest based on this performance adjustment shall be cancelled.

B. The remainder of the Potential Bonus shall vest on the earlier of (i) the
six-month anniversary of the Closing, or (ii) June 30, 2014 (the “Second Vesting
Date”), provided Associate is employed by OfficeMax on that date.

The Bonus shall be paid in cash (subject to applicable deductions for income and
employment taxes) as soon as possible after each installment vests and in no
event later than two and one-half months after such vesting. In no event shall
the performance-based adjustment cause the Potential Bonus to exceed the full
amount of the Potential Bonus.

If prior to the First Vesting Date or to the Second Vesting Date the Associate’s
employment with the Company is terminated involuntarily by the Company for any
reason other than the reason set forth in Section 3 below or voluntarily by the
Associate for any reason, any unvested portion of the Potential Bonus shall be
immediately cancelled and forfeited.

 

  3. Involuntary Termination of Employment or Termination Due to Death or Total
and Permanent Disability Prior to Vesting Date(s). If, prior to the First
Vesting Date, (i) Associate’s employment is involuntarily terminated for reasons
which qualify Associate for payment of severance under a Company severance plan
or policy (or which would qualify Associate for payment of severance under a
Company severance plan or policy as of the date of this Agreement) or
(ii) Associate’s employment is terminated due to Associate’s death or total and
permanent disability, then the full amount of the Potential Bonus, without any
adjustment based on performance, shall immediately vest and be payable as soon
as practical but in no event later than two and one-half months after the
termination date. If, after the First Vesting Date but prior to the Second
Vesting Date, (i) Associate’s employment is involuntarily terminated for reasons
which qualify Associate for payment of severance under a Company severance plan
or policy (or which would qualify Associate for payment of



--------------------------------------------------------------------------------

  severance under a Company severance plan or policy as of the date of this
Agreement) or (ii) Associate’s employment is terminated due to Associate’s death
or total and permanent disability, then the full amount of the unvested
remainder of the Potential Bonus, without any adjustment based on performance,
shall immediately vest and be payable as soon as practical but in no event later
than two and one-half months after the termination date. Any amounts due under
this Section 3 are contingent upon appropriate documentation, such as, in the
case of section 3(a)(i), Associate executing the Company’s customary release of
claims agreement in favor of the Company, its officers, directors,
employees/associates, agents, affiliate entities, successors and assigns.

 

  4. Successors and Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of OfficeMax. Associate shall
have no right to assign this Agreement, it being personal to the Associate.

 

  5. Non-Exclusivity of Rights. Nothing in this Agreement shall restrict or
limit Associate’s continuing or future entitlement or participation in any plan,
program, practice, benefit or policy provided by the Company for which Associate
qualifies, nor shall this Agreement in any respect limit or otherwise affect any
rights Associate may have under any other contract or agreement with the
Company.

 

  6. Section 409A. Any payment pursuant to this Agreement is intended to
constitute a payment pursuant to the “short-term deferral” exception under Code
Section 409A, and this Agreement shall be interpreted consistent with this
intent. To the extent applicable, this Agreement shall at all times be operated
in accordance with the requirements of Code Section 409A, including any
applicable exceptions. The Company shall have authority to take action, or
refrain from taking action, with respect to the payments and benefits under this
Agreement, that is reasonably necessary to comply with Code Section 409A,
including but not limited to delaying a payment pursuant to the six-month
deferral rule should (i) the Associate be a “specified employee” within the
meaning of Code Section 409A and (ii) the Company make a good faith
determination that any amount payable pursuant to this Agreement constitutes
nonqualified deferred compensation for purposes of Code Section 409A.

 

  7. Confidentiality. Because the number of associates to whom a retention
agreement may be offered is very limited, the terms and conditions of this
Agreement shall be kept strictly confidential at all times and Associate shall
make no disclosure of its terms to anyone except as expressly authorized by this
Agreement. Associate further acknowledges and agrees that this confidentiality
provision is an essential and material term of this Agreement. Associate agrees
not to disclose directly or indirectly to any third person: (i) the terms of
this Agreement, or (ii) the existence of this Agreement, except to the extent
disclosure is made to Associate’s spouse or to obtain legal, accounting or
financial advice. In the event that Associate violates this provision of
confidentiality, OfficeMax’s obligations under this Agreement shall immediately
terminate.

 

  8. Non-Solicitation and Non-Compete. Without limiting or otherwise impacting
any other agreement or obligation regarding a restrictive covenant and to the
maximum extent allowable under applicable state law, for the period beginning on
the date of this Agreement and ending one year following Associate’s termination
of employment with the Company (or its successor), Associate will not
(i) directly or indirectly employ, recruit or solicit for employment any person
who is (or was within six (6) months prior to Associate’s employment termination
date) an employee of OfficeMax, an affiliate, subsidiary or successor; or
(ii) commence Employment with a Competitor in a substantially similar capacity
to any position Associate held with the Company during the last twelve
(12) months of Associate’s employment with the Company and having the
responsibility with the same geographic area(s) for which Associate had
responsibility during the last twelve (12) months of Associate’s employment with
Company. If Associate violates the terms of this Section 8 at any time,
Associate will forfeit, as of the first day of any such violation, all right,
title and interest to the Potential Bonus, whether vested and paid or not. The
Company shall be entitled to repayment of any amount of the Potential Bonus that
had been paid, together with reimbursement of any fees and expenses (including
attorneys’ fees) incurred by or on behalf of the Company in enforcing its rights
under this Section 8. As a condition of this Agreement, to the extent permitted
by law, Associate consents to a deduction from any amounts the Company, an
affiliate, subsidiary, or successor owes to Associate (including wages or other
compensation, fringe benefits, or vacation pay, as well as other amounts owed to
Associate), to the extent of any amounts that Associate owes to the Company
under this Section 8. If OfficeMax does not recover by means of set-off the full
amount owed to OfficeMax, the Associate agrees to pay immediately the unpaid
balance to OfficeMax.

 

-2-



--------------------------------------------------------------------------------

  a. “Competitor” means any business, foreign or domestic, which is engaged, at
any time relevant to the provisions of this Agreement, in the sale or
distribution of products, or in the provision of services in competition with
the products sold or distributed or services provided by OfficeMax, an
affiliate, subsidiary, partnership, or joint venture of OfficeMax. The
determination of whether a business is a Competitor shall be made by OfficeMax’s
General Counsel, in his or her sole and complete discretion.

 

  b. “Employment with a Competitor” means providing services as an employee or
consultant, or otherwise rendering services of a significant nature for
remuneration, to a Competitor, as determined by OfficeMax’s General Counsel, in
his or her sole and complete discretion.

 

  9. No Modification of At Will Relationship. This Agreement is not intended to
nor does it modify the at-will relationship between OfficeMax and Associate. It
does not create an employment contract or agreement between OfficeMax and
Associate.

 

  10. Invalidity of Any Provision. If any provision of this Agreement is held by
a court of competent jurisdiction to be void or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement, or their remaining
portions, will nevertheless continue with full force and effect, and Associate
agrees that a court of competent jurisdiction will have jurisdiction to reform
such provision to the extent necessary to cause it be to enforceable to the
maximum extent permitted by law, and Associate agrees to be bound by such
reformation.

 

  11. Waiver/Amendment. The failure of OfficeMax to enforce any provision of
this Agreement will not be construed as a waiver of any such provision, nor will
such failure prevent OfficeMax thereafter from enforcing such provision or any
other provision of this Agreement. This Agreement may not be amended except in a
writing signed by both parties.

 

  12. Controlling Law. The laws of the state of Delaware (without regard to any
state’s conflict of laws rules) shall be controlling in all matters relating to
this Agreement. Associate irrevocably submits to venue and exclusive personal
jurisdiction of the United States District Court for the Northern District of
Illinois, Eastern Division, or the state courts of DuPage County, Illinois, for
any dispute arising out of this Agreement, and waives all objects to
jurisdiction and venue of such courts.

 

  13. Period for Acceptance. Associate must sign this Agreement and return it
sealed in the enclosed addressed envelope to Dave Halleck, Human Resources no
later than May 10, 2013, in order for this Agreement to become effective. If
this Agreement is not received by such date, OfficeMax’s offer set forth herein
automatically is withdrawn as of that date. Due to the confidentiality of this
Agreement do not fax or email this document.

 

OfficeMax Incorporated    Associates Printed Name: Deb O’Connor

/s/ Steve Parsons

   Associates Signature: /s/ Deb O’Connor    Date: 5/7/13 Steve Parsons   
Executive Vice President,    Chief Human Resources Officer   

 

-3-